Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to papers filed November 4, 2021. Applicant’s reply to the restriction/election requirement of September 14, 2021 has been entered. Claims 6-8, 10, 14, and 15 have been amended; and no claims have been canceled or newly added. Claims 1-20 are pending in the application. 
Priority
Applicant’s claim for the benefit of prior-filed U.S. Provisional Patent Application No. 63/029,313, filed May 22, 2020 under 35 U.S.C. 119(e), is acknowledged. 
Election/Restrictions
Applicant’s elections without traverse of i) “tobramycin” as the species of active pharmaceutical ingredient, ii) “histidine” as the species of complexing agent, iii) “gram-negative bacteria” as the species of infective agent, iv) “anti-inflammatory agent” as the species of further constituent, and v) “dexamethasone” as the species of anti-inflammatory agent are all acknowledged. The Examiner has determined that claims 1, 4-10, and 12-20 read on the elected subject matter. 
Accordingly, claims 2, 3, and 11 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected subject matter, there being no allowable generic or linking claim. 
Election was made without traverse in the reply filed on November 4, 2021. Claims 1, 4-10, and 12-20 are currently under examination. 
Abstract
The abstract is objected to for the following reasons:
1. The first sentence of the abstract is incomplete.   
Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 1 is objected to for the following reasons:
1. Claim 1 recites a formulation comprising a “complexed compound”, the “complexed compound” comprising an antimicrobial active pharmaceutical ingredient comprising a “complexed compound”, and further adds “wherein the compound is complexed with a…complexing agent”. The presentation format appears to be redundant and somewhat awkward, and Applicant is advised to clean up and better refine the presentation format.
2. Claim 1, element (b), appears intended to be “a lipophilic and amphoteric ophthalmologically suitable complexing agent”. Therefore, there should be a semicolon rather than a comma after “ophthalmologically suitable complexing agent”, and the subsequent wherein clause should begin on the next line. Further, the wherein clause that starts with the expression “wherein the complexing agent detectably increases” is missing an “and” after the comma, and should be “and wherein the complexing agent detectably increases”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-10, and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite for the following reasons:
1. Claim 1 first stipulates that the “complexed compound” comprises an antimicrobial active, but then stipulates that the antimicrobial active comprises a “complexed compound”, and that the complexed compound has the depicted structure, which structure is a compound, but not what one of ordinary skill in the art would generally understand to be a “complexed compound”. One of ordinary skill in the art thus cannot make heads or tails out of all this. Does the “complexed compound” comprise an antimicrobial active, or does the antimicrobial active comprise a “complexed compound”? 
2. In claim 1, part (a), section 4, there is a reference to “Formula I” in parentheses. There is insufficient antecedent basis in the claim for a proper reference to a “Formula I”. Further, “Formula I” is not defined by the claim, and one of ordinary skill in the art would not understand the metes and bounds of the limitation “Formula I”. Finally, since “Formula I” is in parentheses, it is unclear whether this limitation is merely an example or an option, and thus whether this limitation is necessarily part of the claimed invention.  See MPEP § 2173.05(d).
3. In claim 1, part (b), there is a reference in a wherein clause to “the compound”. One of ordinary skill in the art cannot definitively ascertain what compound is “the compound”. For example, is “the compound” the antimicrobial active introduced in part (a)? Or is “the compound” the “complexed compound” that keeps popping up all over 
4. Claim 1 stipulates in a wherein clause that “the complexing agent detectably increases the uptake of the active pharmaceutical ingredient”. Prior to this wherein clause, the claim introduced an “antimicrobial active pharmaceutical ingredient” in particular. One of ordinary skill in the art cannot definitively ascertain whether “the pharmaceutical active ingredient” is necessarily limited to the antimicrobial active, or even necessarily includes the antimicrobial active, or may include any active that may be present, whether antimicrobial or not. 
5. Claim 1 makes reference to “the noncomplexed (free) compound”. There is insufficient antecedent basis for this limitation in the claim. One of ordinary skill in the art cannot definitively ascertain whether the composition necessarily contains a non-complexed compound. Finally, one of ordinary skill in the art cannot definitively ascertain whether “active pharmaceutical ingredient” is necessarily in complex with the lipophilic and amphoteric complexing agent, and also whether “the non-complexed compound” is necessarily a non-complexed embodiment of the active pharmaceutical ingredient. 
***Applicant is advised to clean up and refine the presentation to clearly and particularly point out the subject matter that Applicant regards as the invention. For guidance in drafting a claim, here is one generic example: A method of treating an eye infection comprising administering to the eye a composition comprising A and B, wherein A is in a complex with B, and wherein A exhibits a greater uptake by corneal cells when in complex with B compared to free A not in complex with B. 
Claim 6 stipulates in a wherein clause that “the one or more steroids comprises dexamethasone, a pharmaceutically suitable dexamethasone compound, or a combination thereof”, which render the claim indefinite. Dexamethasone is dexamethasone, i.e. one compound with one structure. There is not a “pharmaceutically acceptable” dexamethasone and a “non-pharmaceutically acceptable” dexamethasone. To the extent that Applicant intends the limitation “a pharmaceutically acceptable dexamethasone compound” to be some compound other than dexamethasone, one of ordinary skill in the art would not understand the metes and bounds of a dexamethasone compound that is not dexamethasone. 
Claim 10, which ultimately depends from claim 1, stipulates in a wherein clause that the concentration of the “complexed compound” is as recited. However, because one of ordinary cannot definitively ascertain what in fact is the “complexed compound” (i.e. the “complexed compound” comprises the antimicrobial active, and the antimicrobial active comprises the “complexed compound”), one of ordinary skill in the art cannot definitively ascertain what is necessarily present at the recited concentration. 
***For examination at this time, the concentration recited is being interpreted as that of the antimicrobial active.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cagle et al. (U.S. Patent No. 5,149,694), in view of Puris et al. (Pharm Res. 2020; 37:88; published online May 6, 2020) and Anonymous (Alcon Laboratories, Inc. [online]; 2012; i.e. “Alcon”).
Applicant Claims
Applicant’s elected subject matter is directed to a method of treating an infection caused by gram-negative bacteria in a mammalian eye comprising administering to the eye no more than twice per day an ophthalmic composition comprising i) a tobramycin-histidine “complex”, and ii) dexamethasone; wherein the concentrations of i) and ii) are e.g. 0.3-5 wt% and 0.02-0.15 wt%, respectively, and wherein the gram-negative bacteria can be resistant to penicillin.  
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Cagle et al. disclose a method of treating an infection in a human (i.e. mammalian) eye comprising administering to the eye e.g. twice per day an ophthalmic composition comprising i) an effective amount of tobramycin, and ii) dexamethasone; wherein the concentrations of i) and ii) are e.g. 0.3 wt% and 0.1 wt%, respectively. 
Puris et al. disclose that the L-type amino acid transporter 1 (LAT1), which normally functions to transport essential amino acid substrates across biological barriers, including histidine, can be utilized to improve drug delivery across the same biological barriers, and in particular that an amino acid ester-acyclovir prodrug (i.e. an acyclovir-amino acid “complex”) consisting of acyclovir conjugated to an essential amino acid substrate of LAT1, facilitates the permeation/transport of acyclovir across the cornea for improved ocular drug delivery, and a higher concentration of acyclovir being 
Alcon discloses that 0.3 wt% tobramycin is effective against a wide-variety of gram-negative and gram-positive ophthalmic pathogens, including those that are resistant to penicillin and even some that are resistant to gentamicin.
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Cagle et al. do not explicitly disclose that the tobramycin is in the form of a tobramycin-histidine “complex” and that the infection being treated is caused by a gram-negative pathogen or a penicillin-resistant pathogen. These deficiencies are cured by the teachings of Puris et al. and Alcon.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Cagle et al., Puris et al. and Alcon, outlined supra, to devise Applicant’s claimed method. 
Cagle et al. disclose a method of treating an infection in a human (i.e. mammalian) eye comprising administering to the eye e.g. twice per day an ophthalmic composition comprising i) an effective amount of tobramycin, and ii) dexamethasone; wherein the concentrations of i) and ii) are e.g. 0.3 wt% and 0.1 wt%, respectively. Since anyone of ordinary skill in the art would know that the corneal epithelium limits drug absorption from the lacrimal fluid into the anterior chamber after eye drop administration; and since Puris et al. disclose that the L-type amino acid transporter 1 et al. composition and method, and to thus administer the resulting composition to the eye to treat an infection caused by gram-negative pathogens and/or penicillin-resistant pathogens, with the reasonable expectation that the resulting method will successfully treat the said infection, and would do so more effectively that administering the same amount of free (i.e. un-complexed) tobramycin.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of 
Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/DAVID BROWE/Primary Examiner, Art Unit 1617